Me Adam, O. J.
It is conceded that the defendants having, •by their.labor and skill, imparted additional value to the timber, .acquired a common law lien, which gave them the right to detain the property till reimbursed for their expenditure and labor, and -unless it has been lost by reason of the facts above - detailed, the lien justified the defendants in refusing to deliver the property to the plaintiff without prepayment, and furnishes a complete defense to the action. The plaintiff merely suc- ■ ceeded to the title of Fitzpatrick & Co., and has no greater .-rights or equities than that firm would have had if the transfer by it to him had not been made; for, as was said in an analogous case by Parker, J. (Dixon agt. Yates, 5 B. & Adol, 342 *318343), “there was no delivery to the sub-vendee; and the rule is clear that a second vendee who neglects to take either actual or constructive possession is in the same situation as the first vendee under whom he claims. He gets the title defeasible on non-payment of the price by the first vendee.”
The question which then arises is, whether the acceptance of Fitzpatrick & Co.’s note, payable at a- future day, divested the lien ?
There are cases holding that where a future time of payment is fixed -the special agreement is inconsistent with the right of lien and destroys it (Blake agt. Nicholson, 3 Maule & S., 168; Chase agt. Witmore, 5 id., 306; Crawford agt. Houfray, 4 B. & Ald., 50; Burdict agt. Murray, 3 Vt., 302; Trust agt. Pierson. 1 Hilt., 293; Dunham agt. Pettee, 1 Daly, 112; Fieldinqs agt, Mills, 2 Bosw., 489).
The only future time of payment fixed in this case was that which the law implies from the acceptance of Fitzpatrick & Co.’s note, payable at a future day (the lien being in full force at the time of-such acceptance), and this is subject to the qualification that if afterwards insolvency happens, and the bill is dishonored, the party exercises a right analogous to that of stoppage in transitu, which may be enforced by the vendor who has not parted with his property by retaining and refusing to deliver it (Benjamin on Sales, sec. 773); for a vendor may refuse to deliver goods wherever the right to stop them in transitu exists (Craven agt. Ryder, 6 Taunt., 434; Stiles agt. Howland, 32 N. Y., 309; Cross agt. O'Donnell, 44 id., 665).
The case at bar is, therefore, analogous to that of a vendor who has sold goods and not parted with possession. In that event the vendor has a common law lien for the price, and if he has sold on credit he has not destroyed his lien, but waived it upon the implied condition that the vendee shall keep his credit good, and if, pending the term of credit, the vendee becomes insolvent, and the goods remain in the actual possession of the vendor, the vendor’s lien revives, even though the title and right of possession may have passed to the vendee (Ham*319burger agt. Rodman, 9 Daly, 93). I find, as matter of fact, that Fitzpatrick & Co. were insolvent at the time they gave their note, and that such insolvency continued up to the time of trial. Under such circumstances, the note which they gave to-the defendants did not pay the pre-existing debt represented by.their lien (Noel agt. Murray, 13 N. Y., 167; Gibson agt. Tohey, 46 id., 640; Ward agt. Evans, 2 Lord Raym., 930; Wehrlin agt. Schwartz, 1 City Ct., 101).
In Roberts agt. Fisher (43 N. Y., 159), the court said: “Upon, broad principles, of justice, it would seem that a man should not be allowed to pay a debt with worthless paper, though both persons supposed it to be good.” On this principle, payment, in bills of an insolvent bank, supposed to be good, is not. a satisfaction of the debt (Ontario Rank agt. Lightbody, 13 Wend., 101; Thomas agt. Todd, 6 Hill, 340).
A promissory note is merely a promise to pay, and where a debt is conceded to be owing, it should not be regarded in law or in morals as paid by a broken promise, unless prevailing equities are so strong that substantial justice requires a departure from sound principles of legal policy.
The defendants never relinquished possession of the property on-'which they bestowed their labor, and have always maintained and asserted their right of lien, which has not been extinguished by the unperformed promise of their debtors.
The defendants, as indorsers, were obliged to take up the • dishonored note, and its surrender at the trial, under the circumstances, was timely (Nichols agt. Michael, 23 N. Y., 272, 273; King agt. Fitch, 1 Keyes, 450).
The logs were sawed under one contract, though on different days, and the lien for compensation extended to every portion of them. The delivery of part did not defeat the lien upon the • remainder for the entire contract price (Morgan agt. Congdon, 4 N. Y., 552; Story on Contracts, secs. 742, 797; Schmidt agt. Blood, 9 Wend., 268; Buckley agt. Furniss, 17 id., 504; Partridge agt. Dartmouth College, 5 N. H, 286; Benjamin on Sales, sec. 806).
*320Tbe equities axe all with tbe defendants, and upon tbe entire case I find in tbeir favor.
Judgment accordingly, with costs.